Name: Commission Regulation (EC) No 940/2001 of 14 May 2001 amending Regulation (EEC) No 2282/90 laying down detailed rules for increasing the consumption and utilisation of apples and the consumption of citrus fruit
 Type: Regulation
 Subject Matter: marketing;  plant product;  consumption;  economic policy
 Date Published: nan

 Avis juridique important|32001R0940Commission Regulation (EC) No 940/2001 of 14 May 2001 amending Regulation (EEC) No 2282/90 laying down detailed rules for increasing the consumption and utilisation of apples and the consumption of citrus fruit Official Journal L 132 , 15/05/2001 P. 0014 - 0014Commission Regulation (EC) No 940/2001of 14 May 2001amending Regulation (EEC) No 2282/90 laying down detailed rules for increasing the consumption and utilisation of apples and the consumption of citrus fruitTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1195/90 of 7 May 1990 on measures to increase the consumption and utilisation of apples(1), and in particular Article 5 thereof,Having regard to Council Regulation (EEC) No 1201/90 of 7 May 1990 on measures to increase the consumption of citrus fruit(2), and in particular Article 4 thereof,Whereas:(1) Commission Regulation (EEC) No 2282/90(3), as last amended by Regulation (EC) No 1375/2000(4), lays down the detailed rules for increasing the consumption and utilisation of apples and the consumption of citrus fruit.(2) Regulation (EEC) No 2282/90 provides that, after scrutiny by the Management Committee for Fruit and Vegetables, the Commission is to draw up a list of successful applications for Community financial assistance before 30 June of the year following their submission.(3) Article 15(4) of Council Regulation (EC) No 2826/2000 of 19 December 2000 on information and promotion actions for agricultural products on the internal market(5) stipulates that the provisions of Regulations (EEC) No 1195/90 and (EEC) No 1201/90 are to remain applicable to programmes decided before the entry into force of the Regulation implementing Regulation (EC) No 2826/2000. In view of the time limits for adopting the implementing Regulation, the programmes for the 2001/02 marketing year will be adopted by the Commission under the rules in force. Certain Member States were not able to submit their applications before 31 December 2000 because they were awaiting the entry into force of the Regulation implementing Regulation (EC) No 2826/2000 during the first half of 2001. For the purposes of fairness, the time limits for lodging the applications that were not submitted should be reopened. The various time limits laid down in Articles 5 and 6 of Regulation (EEC) No 2282/90 should also be adjusted for the 2001/02 marketing year.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1Regulation (EEC) No 2282/90 is amended as follows:1. In Article 5:(a) paragraph 1 is replaced by the following: "The application for financing shall be lodged with the competent body in the Member State in which the group or responsible partner is based not later than 31 May. The application shall contain all the information set out in Annex II."(b) the second subparagraph of paragraph 4 is replaced by the following: "These documents, together with the applications rejected and the reasons for their rejection, shall be submitted no later than 15 June."2. In Article 6, the following is added to the first paragraph: "However, for applications submitted before 15 June 2001 the Commission shall draw up the list no later than 31 July 2001."Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 14 May 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 119, 11.5.1990, p. 53.(2) OJ L 119, 11.5.1990, p. 65.(3) OJ L 205, 3.8.1990, p. 8.(4) OJ L 156, 29.6.2000, p. 27.(5) OJ L 328, 23.12.2000, p. 2.